DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 07 October 2021.
Claims 28, 29, 32 & 33 have been amended.
Claims 34-47 have been added.
Claims 1-27 have been previously canceled.
Claims 28-47 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive. With respect to the 101 rejection applicant argues, “ Applicant respectfully submits that independent claim 28 does not fall under “commercial or legal interactions,” as exemplified in Step 2A, prong (1) of the 2019 Guidance to include “agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.” Rather, independent claim 28 is directed to improving consumer’s access to purchased media content by providing a redeem option on the display for redeeming the purchased media content from a second retailer different than the first retailer from whom the media content was purchased. As explained in the present application, at the time of the invention of independent claim 28, no secure way existed for consumers to access their purchased media content from a different retailer: When a consumer purchases a movie from a first retailer, it is desirable for the consumer to be able to redeem that purchase from other retailers.”
The Examiner respectfully disagrees.	In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification; and if the claim itself reflects the improvement in technology. Providing a redeem option on the display for redeeming the purchased media content from a second retailer different than the first retailer from whom the media content was purchased does not pertain to an improvement in the functioning of the computer itself or any other technology or technical field but rather is a business problem which falls under “commercial or legal interactions”.  For these reasons applicant’s arguments. 
Applicant further argues, “Here, just as in Core Wireless Licensing, independent claim 28 provides an improved user interface listing the purchased media content, where there is “a redeem option for the purchased media content to redeem the purchased media content from the second retailer.” This improved user interface enables the user to select the redeem option to redeem the purchased media content from a second retailer, where the media content was purchased from a first retailer, not the second retailer, rather than purchasing rights to the same media content again from the second retailer. In addition, Applicant respectfully submits that “wherein the redemption server is configured to append the first redemption token to a universal resource locator (URL) of the second retailer, and transmit the URL to the user device, and wherein the user device is configured transmit the first redemption token to the second retailer using the URL including the first redemption token appended thereto that identifies the purchased media content to the second retailer and permits redemption of the purchased media content by the user device from the second retailer,’ as recited by claim 30, also places claim 30 outside of “methods of organizing human activity.” Applicant respectfully submits that the invention of independent claim 28 is rooted in the computer technology, since the invention of independent claim 28 solves a problem that existed in the technical world as to how a consumer may be allowed to receive, e.g. via downloading or streaming purchased media content from a retailer different than the one that originally sold the media content to the consumer. As such, the invention of independent claim 28 improves accessibility to purchased media content by consumers while providing a secure means through a central server that is able to provide a means for verifying the consumer’s prior purchase, and grant a secure token for use by the consumer.”
The Examiner respectfully disagrees. The additional elements do not integrate the judicial exception into a practical application because they are all recited at a high level of generality.  Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES). For these reasons applicant’s arguments are not persuasive.
Applicant further argues, “For the sake of completeness, applying the second step of the analysis, Applicant respectfully submits that the elements of independent claim 28, when considered both individually and as an ordered combination, amount to significantly more than a judicial exception. For example, independent claim 28 includes meaningful limitations, such as:  a user device configured to: purchase a media content from a first retailer; receive, in response to purchasing the media content, a receipt identifying the purchased media content; ... transmit the receipt identifying the purchased media content to the redemption server; the redemption server configured to: receive the receipt identifying the purchased media content from the user device; associate, in a memory of the redemption server, a first redemption token of the plurality of redemption tokens with the purchased media content; transmit, in response to receiving the receipt, the first redemption token to the user device; the user device further configured to: receive the first redemption token from the redemption server, in response to transmitting the receipt to the redemption server; in response to receiving the selection of the redeem option from the user, transmit the first redemption token to the second retailer; receive the purchased media content from the second retailer, in response to transmitting the first redemption token to the second retailer .... Applicant respectfully submits that, taken as a whole, independent claim 28 of the present application does not recite an algorithm in isolation. Rather, the first redemption is associated with the purchased media content, and used to provide a secure means for the user to access the purchased media content through a different retailer.”
The Examiner respectfully disagrees. The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. 
The additional elements of a redemption server including a plurality of redemption tokens; and a user device configured to: receive, in response to purchasing the media content, a receipt identifying the purchased media content; receive, from the user using the user redemption interface, a selection of a redeem option for the purchased media content to redeem the purchased media content from the second retailer; transmit the receipt identifying the purchased media content to the redemption server; the redemption server configured to: receive the receipt identifying the purchased media content from the user device; transmit, in response to receiving the receipt, the first redemption token to the user device; the user device further configured to: receive the first redemption token from the redemption server, in response to transmitting the receipt to the redemption server; in response to receiving the selection of the redeem option from the user, transmit the first redemption token to the second retailer; receive the purchased media content from the second retailer, in response to the transmitting the first redemption token to the second retailer are recited at a high level of generality and have been recognized by the courts as well‐understood, routine, and conventional functions (i.e. Receiving or transmitting data over a network, see MPEP 2106.05(d) (II)). 
Similarly, the additional limitations of store the receipt in a memory of the user device; and retrieve, in response to receiving the selection of the redeem option for the purchased media content, the receipt identifying the purchased media content from the memory amount to well‐understood, routine, and conventional functions (i.e. Storing and retrieving information in memory, see MPEP 2106.05(d) (II)).
Lastly, the additional limitations of display, to a user, a user redemption interface listing the purchased media content for redemption by the user from a second retailer different than the first retailer; and display the downloaded or streamed media content on a display of the user device are recited at a high level of generality and have been recognized by the courts as well‐understood, routine, and conventional functions (i.e. presenting/displaying, see MPEP 2106.05(d) (II))
Thus, the generally linking the use of the abstract idea of digital purchase transfers between separate retailers to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Claim 39 is rejected in the same was as above for disclosing similar subject matter.  
Dependent claims 29-38 & 40-47 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible. For these reasons applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of digital purchase transfers between separate retailers without significantly more. 
The claim(s) recite(s) purchase a media content from a first retailer; associate a first redemption token of the plurality of redemption tokens with the purchased media content and receive the purchased media content from the second retailer, in response to the transmitting the first redemption token to the second retailer. Thus, the claim recites commercial or legal interactions which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a redemption server including a plurality of redemption tokens; and a user device configured to: receive, in response to purchasing the media content, a receipt identifying the purchased media content; store the receipt in a memory of the user device; display, to a user, a user redemption interface listing the purchased media content for redemption by the user from a second retailer different than the first retailer; receive, from the user using the user redemption interface, a selection of a redeem option for the purchased media content to redeem the purchased media content from the second retailer; retrieve, in response to receiving the selection of the redeem option for the purchased media content, the receipt identifying the purchased media content from the memory; transmit the receipt identifying the purchased media content to the redemption server; the redemption server configured to: receive the receipt identifying the purchased media content from the user device; transmit, in response to receiving the receipt, the first redemption token to the user device; the user device further configured to: receive the first redemption token from the redemption server, in response to transmitting the receipt to the redemption server; in response to receiving the selection of the redeem option from the user, transmit the first redemption token to the second retailer; receive the purchased media content from the second retailer, in response to the transmitting the first redemption token to the second retailer and display the received media content on a display of the user device are all recited at a high level of generality.  Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. 
The additional elements of a redemption server including a plurality of redemption tokens; and a user device configured to: receive, in response to purchasing the media content, a receipt identifying the purchased media content; receive, from the user using the user redemption interface, a selection of a redeem option for the purchased media content to redeem the purchased media content from the second retailer; transmit the receipt identifying the purchased media content to the redemption server; the redemption server configured to: receive the receipt identifying the purchased media content from the user device; transmit, in response to receiving the receipt, the first redemption token to the user device; the user device further configured to: receive the first redemption token from the redemption server, in response to transmitting the receipt to the redemption server; in response to receiving the selection of the redeem option from the user, transmit the first redemption token to the second retailer; receive the purchased media content from the second retailer, in response to the transmitting the first redemption token to the second retailer are recited at a high level of generality and have been recognized by the courts as well‐understood, routine, and conventional functions (i.e. Receiving or transmitting data over a network, see MPEP 2106.05(d) (II)). 
Similarly, the additional limitations of store the receipt in a memory of the user device; and retrieve, in response to receiving the selection of the redeem option for the purchased media content, the receipt identifying the purchased media content from the memory amount to well‐understood, routine, and conventional functions (i.e. Storing and retrieving information in memory, see MPEP 2106.05(d) (II)).
Lastly, the additional limitations of display, to a user, a user redemption interface listing the purchased media content for redemption by the user from a second retailer different than the first retailer; and display the downloaded or streamed media content on a display of the user device are recited at a high level of generality and have been recognized by the courts as well‐understood, routine, and conventional functions (i.e. presenting/displaying, see MPEP 2106.05(d) (II))
Thus, the generally linking the use of the abstract idea of digital purchase transfers between separate retailers to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Claim 39 is rejected in the same was as above for disclosing similar subject matter.  
Dependent claims 29-38 & 40-47 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bissett et al. [US 2008/0263074] disclose A method and computer program product for receiving a first digital content. The first digital content is processed using a content processing algorithm to generate a second digital content. A value is associated with the processing of the first digital content, thus defining a processing fee.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619